DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GREGORY HOLLAND,
                            Appellant,

                                    v.

         RIC L. BRADSHAW, as Sheriff of Palm Beach County,
                           Appellee.

                              No. 4D14-383

                          [January 28, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Catherine M. Brunson, Judge; L.T. Case No. 2011CA
012413 AO.

  Gregory Holland, Century, pro se.

  Harriet R. Lewis of Lewis Stroud & Deutsch, P.L., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

STEVENSON, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.